DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 6, it recites, among other features, “two immediately adjacent first sub-pixels are disposed in a same first light-emitting material region, and two immediately adjacent second sub-pixels are disposed in a same second light-emitting material region;
wherein the first light-emitting material region comprises type-A light-emitting material regions each having a long axis extending along a third direction and type-B light-emitting material regions each having a long axis extending along a fourth direction, any one of the type-A light-emitting material regions of the first light-emitting material region being equally spaced from four adjacent type-B light-emitting material regions of the first light-emitting material region,
the second light-emitting material region comprises type-A light-emitting material regions each having a long axis extending along a third direction and type-B light-emitting material regions each having a long axis extending along a fourth direction, any one of the type-A light-emitting material regions of the second light-emitting material region is equally spaced 
The Prior Art discloses the repeating pixel arrangement as claimed and shown below.  The Prior Art does not disclose first and second light-emitting material regions each with the type-A and type-B light emitting material regions.
				G	 R	B
       R	       G	       B
R	 B	G
       G	       B	       R

In regards to claim 10, it recites, among other features, “wherein the third sub-pixel located in the ith pixel row, and the first and second sub-pixels in the jth pixel row constitute one first display unit; the third sub-pixel in the jth pixel row and the first and second sub-pixels in the ith pixel row constitute one first display unit;
the third sub-pixel located in the (i+2)th pixel row and the first and second sub-pixels in the (j+2)th pixel row constitute one first display unit; and the third sub-pixel in the (j+2)th pixel row and the first and second sub-pixels in the (i+2)th pixel row constitute one first display unit;
wherein the display panel comprises first pixel driving circuit units, each of the first pixel driving circuit units comprising pixel driving circuits arranged in an array of one row and three columns and corresponding to sub-pixels,
a width of each of the pixel driving circuits along the second direction is D1, and a length of each of the pixel driving circuits along the first direction is 3*D1”.
The Prior Art discloses the repeating pixel arrangement as claimed and shown below.  The Prior Art does not disclose wherein the display panel comprises first pixel driving circuit 
				G	 R	B
       R	       G	       B
R	 B	G
       G	       B	       R

In regards to claim 13, it recites, among other features, “wherein the display panel further comprises second pixel driving circuit units, each of the second pixel driving circuit units comprising pixel driving circuits arranged in an array of one row and two columns and corresponding to sub-pixels,
a width of each of the pixel driving circuits along the second direction is D2, and a length of each of the pixel driving circuits along the first direction is 2*D2”.
The Prior Art discloses the repeating pixel arrangement as claimed and shown below.  The Prior Art does not disclose wherein the display panel further comprises second pixel driving circuit units, each of the second pixel driving circuit units comprising pixel driving circuits arranged in an array of one row and two columns and corresponding to sub-pixels, a width of each of the pixel driving circuits along the second direction is D2, and a length of each of the pixel driving circuits along the first direction is 2*D2.
				G	 R	B
       R	       G	       B
R	 B	G
       G	       B	       R



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 11, 2021